ITEMID: 001-4647
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: DOMALEWSKI v. POLAND
IMPORTANCE: 1
CONCLUSION: Inadmissible
JUDGES: Matti Pellonpää
TEXT: The applicant is a Polish national, born in 1926 and living in Warsaw, Poland
A.
From 15 February 1947 to 31 December 1956, the applicant was an officer (funkcjonariusz) of the Ministry of Public Security (Ministerstwo Bezpieczeństwa Publicznego) and the Committee for Public Security (Komitet Do Spraw Bezpieczeństwa Publicznego).
On 31 May 1974 the Warsaw Regional Board of the Union of Fighters for Liberty and Democracy (Zarząd Wojewódzki Związku Bojowników o Wolność i Demokrację) issued a decision granting the applicant the so-called “veteran status” (uprawnienia kombatanckie) on the basis of the fact:
“ ... that he [had] served from 10 June 1944 to 9 May 1945 in the [so-called] Restored Polish Army.”
On 2 June 1976 the Board issued a decision stating that the applicant should be granted “veteran status” also in view of the fact that:
“... from 29 March 1946 to 10 February 1947 he [had taken] part in the armed struggle to consolidate the people’s power (brał udział w walkach o utrwalanie władzy ludowej).”
On 15 July 1976 the Ministry of the Interior issued a declaration stating that, from 15 February 1947 to 31 December 1956, the applicant had been an officer of the former Ministry of Public Security and the former Committee for Public Security and that, from 15 February 1947 to 31 December 1947, “he had taken part in armed fighting with the reactionary underground resistance forces” (brał udział w zbrojnej walce z reakcyjnym podziemiem).
On 29 July 1980 the Board issued a decision stating that the applicant should be granted “veteran status” since:
“From 10 June 1944 to 9 May 1945 he [had] served in the Restored Polish Army; from 5 April 1944 to 9 June1944 he [had] served in the allied armies; from 29 March 1946 to 10 February 1947 and from 15 February 1947 to 31 December 1947 he [had taken] part in the armed struggle to consolidate the people’s power.”
Later, on an unspecified date, the applicant retired and, from that date, received a retirement pension and a so-called “veteran benefit” (dodatek kombatancki), i.e. a monthly allowance to which only retired veterans were entitled.
On 22 April 1994 the Director of the Office for Veterans and Persecuted Persons (Kierownik Urzędu Do Spraw Kombatantów i Osób Represjonowanych) issued a decision divesting the applicant of the status of veteran under Section 25 § 2 (1) (a) of the Law of 24 January 1991 on Veterans and Other Victims of War and Post-war Repression (Ustawa o kombatantach oraz niektórych osobach będących ofiarami represji wojennych i okresu powojennego), read in conjunction with Section 21 § 2 (4) (a) of that Law. The reasons for this decision read:
“[The applicant] was granted “veteran status” by virtue of the decisions issued by the Union of Fighters for Democracy and Liberty on the basis of declarations [of the relevant military authorities], stating that he had taken part in the armed struggle to consolidate the people’s power and had served in the allied army. [He was later granted such a status] on the basis of a declaration issued by the Ministry of the Interior on 15 July 1976, stating that, from 15 February 1947 to 31 December 1956, he had been an officer of the former Ministry of Public Security and the former Committee for Public Security and that, from 15 February 1947 to 31 December 1947, he had taken part in armed fighting with [the so-called] reactionary underground resistance forces.
Under Section 21 § 2 (4) (a) of the Law of 24 January 1991 cited above anyone who has served in organs of the public security service shall not acquire “veteran status” [in any circumstances and for whatever other reasons].
Under Section 25 § 2 read together with Section 21 § 2 (4) (a) of the Law, anyone who has served in organs of the public security service shall be divested of such [previously acquired] status.
That being so, the present decision is justified.”
On 23 May 1994 the applicant filed an appeal with the Supreme Administrative Court (Naczelny Sąd Administracyjny), submitting that the above-mentioned decision had been issued in breach of the rule of law and based on insufficient evidence. He maintained that he had been divested of his status of veteran on the basis of a single circumstance, namely, that he had served in the organs of the public security service, even though he had never committed any condemnable, illegal or immoral act. He stressed that he had never taken part in armed fighting with the underground resistance forces but had acquired “veteran status” for his fight for independence of Poland and against the Nazis. Finally, the applicant contested the accuracy of the certificates issued by the Union of Fighters for Liberty and Democracy, stating that they were inaccurate.
On 21 February 1996 the Supreme Administrative Court held a hearing in the applicant’s case. On the same day the court gave judgment dismissing the appeal. It held that, under Sections 21 and 25 of the Law of 24 January 1991 on Veterans and Other Victims of War and Post-war Repression, no one who had previously served, or been employed in, the organs of the public security service could receive or retain the status of veteran, whatever his merits. In the instant case, it was clear that the applicant had been an officer of the former Ministry of the Public Security and the former Committee for Public Security; this fact was, in itself, sufficient under the terms of the Law of 24 January 1991 to justify the decision to divest him of his previously acquired status. The impugned decision had therefore been taken in conformity with the relevant provisions of the substantive law.
B. Relevant domestic law
The Law of 24 January 1991 on Veterans and Other Victims of War and Post-War Repression repealed the Law of 26 May 1982 on the Special Status of Veterans (Ustawa o szczególnych uprawnieniach kombatantów).
It was enacted in order to regulate the system of granting special privileges attached to the so-called “veteran status” and, partly, intended to condemn the political role played by the former Communist machinery (in particular, the so-called “Public Security Service”, “aparat bezpieczeństwa publicznego”) in establishing the Communist regime, implementing a Stalinist policy and repressing political opposition to the system. Considering that persons having served in the former organs of public security, whose task it had been, inter alia, to combat and eliminate all forms of democratic opposition, did not deserve the special privileges attached to “veteran status”, the legislator decided that they should be unconditionally deprived of that status.
The “Public Security Service” consisted of State organs, comprising the political police and special armed forces. It was patterned after the NKVD and the KGB and established (under the supervision of the NKVD) on 21 July 1944 with a view to securing Communist rule and combating, suppressing and eliminating groups of political opposition, including the post-war underground resistance against Communism and the Polish Church. In the 1950s these organs were in charge of prisons and labour camps; at that time, they were also competent to conduct criminal investigations under the rules of criminal procedure. Depending on the political circumstances, they were called by various names: “Department of Public Security” (Resort Bezpieczeństwa Publicznego), subsequently renamed “Ministry of Public Security” (Ministerstwo Bezpieczeństwa Publicznego) (July 1944-December 1954); “Committee for Public Security” (Komitet do Spraw Bezpieczeństwa Publicznego) (1954-1956); and “Security Service” (Służba Bezpieczeństwa), as a special department of the Ministry of the Interior (1956-1990; dissolved after the collapse of Communism).
The Law of 24 January 1991 also established a new public organ, the Office for Veterans and Persecuted Persons, which is competent to grant “veteran status” and has the duty to verify whether persons who have previously acquired such status meet the new statutory criteria.
Section 21 § 2 (4) (a) of the 1991 Law, as applicable at the relevant time, provided as follows:
“2. No one shall acquire “veteran status”, if:
...
(4) (a) he has served [or has been employed] in organs of the public security service. ...”
In turn, Section 25 § 2 of that Law, as applicable at the relevant time, provided the following:
“Anyone who has acquired “veteran status” on the basis referred to in Section 21 § 2 ... (4) shall be divested of such previously acquired status.”
Under the provisions of both the repealed Law of 26 May 1982 and the new Law of 24 January 1991 (Sections 12-20), veterans were (and still are) entitled to privileged status in comparison to other employees or retired persons; this status included, for example: a lower age of retirement; a particularly favourable method for calculating periods of employment; and various financial benefits paid in addition to the normal pension calculated in accordance with the rules of the general social insurance system.
At the time when the applicant was divested of his “veteran status”, a retired veteran was, inter alia, entitled to a so-called “veteran benefit” equal to 10% of the average monthly salary in the public sector; a fare discount of 50% on travel by municipal transport, rail and public long-distance buses; a special allowance covering 50% of such household expenses as electricity, gas and heating; and a discount of 50% on motor-vehicle insurance.
The loss of “veteran status” did (and does) not, however, entail any legal or practical consequences in respect of the right to receive a normal pension since, under Section 26 of the Law of 24 January 1991, a person divested of that status is still entitled to his pension calculated under the rules applicable within the general social insurance scheme.
